ACCEPTED
                                                                                  05-14-00919-CR
                                                                       FIFTH COURT OF APPEALS
                                                                                  DALLAS, TEXAS
                                                                             4/23/2015 9:30:23 AM
                                                                                       LISA MATZ
                                                                                           CLERK

                           NO. 05-14-00919-CR

                                                                 FILED IN
                                                          5th COURT OF APPEALS
                                IN THE                        DALLAS, TEXAS
                          COURT OF APPEALS                4/23/2015 9:30:23 AM
                         5TH JUDICIAL DISTRICT                  LISA MATZ
                                                                  Clerk
                            DALLAS, TEXAS


                 ROBERT JAMES GRAY, JR., Appellant

                                     V.

                          THE STATE OF TEXAS


                    ON APPEAL IN CAUSE NUMBER
                               062757
                    FROM THE 15TH DISTRICT COURT
                     OF GRAYSON COUNTY, TEXAS
                     HON. JAMES R. FRY, presiding


         STATE’S MOTION TO POSTPONE ORAL ARGUMENT


THE HONORABLE JUSTICES OF SAID COURT:

     Now comes the State of Texas, by and through her attorney in the

above entitled and numbered cause, and files this Motion for Extension of

Time in which to file the Appellee's Brief, and would show the following:



                                      I.


                               Page 1 of    4
      The appellant was convicted of Murder on July 3, 2014 and the

appellant was sentenced to 90 years in prison with a Deadly Weapon

finding and a finding of “True” on one prior conviction.

      The appellant filed his brief on January 5, 2015. The appellant filed

two motions for extension in this case. The State’s brief, after one

extension, was filed on March 2, 2015. The appellant’s reply brief was filed

March 22, 2015.

      Oral argument and submission in this case has been scheduled for

May 19, 2015.



                                      II.



      The State now makes her first request to postpone oral argument.



                                      III.



      The facts relied upon to reasonably explain the need for an extension

of time are as follows:

      1.    This attorney is the sole attorney responsible for post-


                                Page 2 of    4
           conviction litigation in the Grayson County Criminal District

           Attorney’s office. The case was tried by an attorney/attorneys

           other that this attorney.

     2.    This attorney has a pre-paid, non-refundable trip out of the

           country scheduled for May 14, 2015 to May 21, 2015.

     3.    Defense Counsel, John Hunter Smith was contacted and

           advised of the State’s scheduling issue, and does not oppose

           postponing oral argument.

     Wherefore, premises considered, the State requests this motion

postpone oral argument be granted and that the Court reset oral argument

and submission for some time after May 21, 2015.



           /s/        _______________
           ATTORNEY FOR THE STATE

           KARLA BAUGH HACKETT
           ASST. CRIMINAL DISTRICT ATTORNEY
           GRAYSON COUNTY, TEXAS
           200 S. CROCKETT
           SUITE 100
           SHERMAN, TEXAS 75090
           903/ 813-4361
           903/ 892-9933 (FAX)
           STATE BAR NO. 01923400



                               Page 3 of   4
                      CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above MOTION

FOR EXTENSION OF TIME TO FILE STATE'S BRIEF has this day been

delivered to the attorney for the Appellant, in accordance with the laws of

the State of Texas.

     SIGNED APRIL 22, 2015.



           /s/          _______________
           ATTORNEY FOR THE STATE
           KARLA BAUGH HACKETT
           ASST. CRIMINAL DISTRICT ATTORNEY
           GRAYSON COUNTY, TEXAS




                                Page 4 of    4